DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The amendments filed June 23, 2022 have incorporated the matters discussed during the interview and the remarks and arguments filed June 23, 2022 have been found persuasive and the claims overcome the closest prior art of record. Although Berman (US 2016/0258209) in view of Canada (US 5,726,911) and Li (US 5,763,980) teach a motorized window shade system having a shade tube, window shade, and internal and external temperature sensors, there is a lack of motivation, absent hindsight or the applicant’s teachings, to provide the claimed combination of elements. Although Berman discloses a shade system having a controller that adjusts a mode of the shade system based on different conditions, and Canada discloses that it is known for a controller to change the mode of a system based on a condition when a difference between two temperatures sensors exceeds a threshold and Li discloses that it is known to provide a temperature sensor inside a motor, the combination of prior art fail to provide reason or motivation for the specific location of the heat gain rising from the space between the window shade and window and into the pocket and fail to provide teaching of the specific location of the temperature sensors and the controller adjusting a mode from override to automated based on that heat gain. Applicant’s remarks pointing to the criticality of the specific locations are persuasive and are understood to not be a result of obvious rearrangement of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Fri 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634